Exhibit 10.3

 

[2018-2020 TSR and Operating Metrics Awards]

 

Personal Performance Award Agreement Exhibit

for the

Three Year Performance Period Ending December 31, 2020

 

Name:  [Name - #]

Initial Target Dollar Value of Award:  [Dollar - #]

 

As an officer of Avalonbay Communities, Inc., you have been awarded two
performance awards with an aggregate total target dollar value as listed above:

 

Sixty percent of such total dollar value is allocated to a performance award
that employs total shareholder return metrics.  The number of target units for
such award and other information about such award is set forth in Exhibit A
attached hereto.

 

Forty percent of such total dollar value is allocated to a performance award
that employs operating performance metrics.  The number of target units for such
award and other information about such award is set forth in Exhibit B attached
hereto.

 

In consideration of the receipt of such awards, you acknowledge receipt of, and
agree to bound by, the two award agreements attached hereto and the Award Terms
attached hereto in Exhibit C, the Plan, and any exhibits to the Award Terms (all
as defined pursuant to the attached exhibits).

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

Timothy J. Naughton,

 

Chairman and CEO

 

 

 

 

 

Agreed and Acknowledged:

 

 

 

The recipient of this award shall agree and acknowledge receipt of this award
and its terms through acceptance of the award via the grant acceptance
functionality at the recipient’s Merrill Lynch Benefits Online account.

 

 

[Note: This form of Performance Award Agreement with attached Award Terms
reflects the performance vesting terms used for the 2018-2020 Performance Period
Award grants made in February 2018.  The metrics, weightings between metrics,
and threshold, target and maximum target achievement levels for each metric are
subject to change for future performance periods or future award grants.]

 

1

--------------------------------------------------------------------------------


 

[Exhibit A — TSR Metrics Unit Award 2018-2020]

 

Personal Performance Award Agreement Exhibit

for

Total Shareholder Return (TSR) Metrics Units

(2018 Award — Maturing December 31, 2020)

 

Name:  [Name-#]

Date of Grant:  ·

Dollar Value for TSR Units:  [A-#]

Valuation per Unit (Monte Carlo value):  ·

Number of TSR Target Units:   [B-#]

Performance Period:  January 1, 2018 – December 31, 2020

Threshold/Target/Max Multiplier:  50%/100%/200%

 

As an officer or associate of AvalonBay Communities, Inc. (“AvalonBay” or the
“Company”), you have been awarded Performance-Based Restricted Stock Units
(“Units”) that employ total shareholder return (TSR) metrics as outlined below. 
The award described herein is subject to the “Award Terms of Performance-Based
Restricted Stock Units” as most recently approved by the Board of Directors and
its Compensation Committee on or before the Date of Grant, a copy of which has
been distributed to you with this Award Agreement (the “Award Terms”). 
Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Award Terms.

 

This Personal Performance Award Agreement Exhibit contains specific information
about the awards being made this year that employ TSR metrics for the indicated
Performance Period as well as information about your specific award.

 

TSR Performance Metrics:

 

Your award consists initially of the number of Target Units indicated above but
you could earn less or more than that number based on the threshold/target/max
multiplier above and the terms described herein.  The final number of Units you
may earn shall be determined following the completion of the Performance Period
based on the Total Shareholder Return of a share of AvalonBay common stock over
the Performance Period, expressed as an annualized rate of return (i.e., the
rate of return which, when compounded annually over the Performance Period,
equals the Total Shareholder Return for the period) (“AVB Annualized
Performance”).

 

You have been awarded [B-#] of Target Units that employ TSR-based Performance
Metrics.  The Performance Metrics that will determine the final number of Units
you may earn are as follows:

 

1.  Absolute TSR Metric:  Twenty-five percent (25%) of the Target Number of TSR
Units may be earned based on comparing the AVB Annualized Performance to
absolute targets as follows:

 

AVB Annualized Performance

 

Percentage of 25.0% Earned

 

less than 3.00%

 

0

%

3.00% (threshold*)

 

50

%

8.00 % (target*)

 

100

%

13.00% (maximum*)

 

200

%

 

--------------------------------------------------------------------------------

*For results between threshold and target, or between target and maximum, the
percentage of twenty-five percent of the Target Number of TSR Units earned shall
be based on interpolation.

 

2

--------------------------------------------------------------------------------


 

2.  Relative Metric against the FTSE NAREIT Apartment Index:  Fifty percent
(50%) of the Target Number of TSR Units may be earned based on comparing the AVB
Annualized Performance to the annualized total shareholder return of the FTSE
NAREIT Equity Apartments Index (FNAPTTR, FN18) (the “Apt Index”) for the
Performance Period as follows:

 

AVB Annualized Performance below (-) or
above (+) the Apt Index Return

 

Percentage of 50.0% Earned

 

more than -300 basis points below

 

0

%

-300 basis points(threshold*)

 

50

%

0 basis points (target*)

 

100

%

+300 basis points (maximum*)

 

200

%

 

--------------------------------------------------------------------------------

*For results between threshold and target, or between target and maximum, the
percentage of fifty percent of the Target Number of TSR Units earned shall be
based on interpolation.

 

3.  Relative Metric against the FTSE NAREIT Equity REITs Index:  Twenty-five
percent (25%) of the Target Number of TSR Units may be earned based on comparing
the AVB Annualized Performance to the annualized total shareholder return of the
FTSE NAREIT Equity REITs Index (FNRETR)(1) (the “REIT Equity Index”) for the
Performance Period as follows:

 

AVB Annualized Performance below (-) or
above (+) the REIT Equity Index Return

 

Percentage of 25.0% Earned

 

more than -500 basis points below

 

0

%

-500 basis points (threshold*)

 

50

%

0 basis points (target*)

 

100

%

+500 basis points (maximum*)

 

200

%

 

--------------------------------------------------------------------------------

*For results between threshold and target, or between target and maximum, the
percentage of twenty-five percent of the Target Number of Units earned shall be
based on interpolation.

 

It is noted that each performance metric is independent of the others.  For
example, if the threshold is not achieved for the Absolute TSR metric, but
target performance is achieved for the Apt Index TSR metric and the REIT Equity
Index TSR metric, the number of units earned would equal (50% x 100% x Target
Number of Units) + (25% x 100% x Target Number of Units). Earned Units shall be
rounded to the nearest whole value.

 

Settlement in Unrestricted AvalonBay Common Stock and Payment of Cash Equal to
Accrued Dividends Thereon:  Following the end of the Performance Period and the
effectiveness of the Compensation Committee’s final determination of (i) the
Company’s Total Shareholder Return for the Performance Period and how it
compared to the TSR Performance Metrics and goals set forth in this award, and
(ii) the number of Units earned by you on account thereof, the earned portion of
this Award (i.e., the earned Units) shall be settled with the issuance to you of
unrestricted shares of AvalonBay Common Stock effective March 1 of the year
following the end of the Performance Period or, if not a business day, the next
business day.  I.e., for a Performance Period ending December 31, 2020, your
shares of unrestricted stock will be issued Monday, March 1, 2021.  On or about
the time of the issuance of such shares of unrestricted stock to you (but in no
event later than March 15 of such year), the Company will pay to you, as
additional compensation and subject to tax withholding, cash equal in amount to
the dividends that would have been payable on such number of shares during the
Performance Period based on New York Stock Exchange ex-dividend dates (and not
dividend payment dates) that

 

--------------------------------------------------------------------------------

(1)  Note:  The FTSE NAREIT Equity REITs index (FNRETR) is described by FTSE as
spanning the commercial real estate space across the U.S. economy and contains
all equity REITs not designated as timber REITs or infrastructure REITs.

 

3

--------------------------------------------------------------------------------


 

occurred during the Performance Period, without any supplement thereto in the
nature of interest or compounding thereon.

 

Forfeiture of Units; Sale Event:  As provided in the Award Terms, no Units may
be earned if your employment terminates for any reason prior to the completion
of the first year of the Performance Period.  Thereafter, you may vest in a
portion of the award, to be earned and settled in unrestricted shares of
AvalonBay common stock and a cash payment equal in amount to the accrued
dividends thereon as described above, if your employment terminates due to
death, Disability, Retirement, or termination without cause at a time when you
meet the age and service requirements for Retirement eligibility.  The Award
terms describe special rules that apply in the event of a Sale Event.

 

[End of Text]

 

4

--------------------------------------------------------------------------------


 

[ Exhibit B — Operating Metrics Unit Award 2018-2020]

 

Personal Performance Award Agreement Exhibit

For

Operating Metrics

(2018 Award – Maturing December 31, 2020)

 

Name:  [Name-#]

Date of Grant:  ·

Dollar Value for Operating Metrics Units:  [C-#]

Valuation per Unit (Based on Stock Price):  ·

Number of Operating Metrics Target Units: [D-#]

Performance Period: January 1, 2018 – December 31, 2020

Threshold/Target/Max Multiplier:  50%/100%/200%

 

As an officer or associate of AvalonBay Communities, Inc. (“AvalonBay” or the
“Company”), you have been awarded Performance-Based Restricted Stock Units
(“Units”) that employ operating performance metrics as outlined below.  The
award described herein is subject to the “Award Terms of Performance-Based
Restricted Stock Units” as most recently approved by the Board of Directors and
its Compensation Committee on or before the Date of Grant, a copy of which has
been distributed to you with this Award Agreement (the “Award Terms”). 
Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Award Terms.

 

This Personal Performance Award Agreement Exhibit contains specific information
about the awards being made this year that employ operating performance metrics
for the indicated Performance Period as well as information about your specific
award.

 

Operating Performance Metrics:

 

Your award consists initially of the number of Target Units indicated above but
you could earn less or more than that number based on the threshold/target/max
multiplier above and the terms described herein.  The final number of Units you
may earn shall be determined following the completion of the Performance Period
based on (AvalonBay’s performance on two operating performance metrics measured
over the Performance Period.

 

You have been awarded [D-#] of Target Units that employ operating performance
metrics.   The Performance Metrics that will determine the final number of Units
you may earn are as follows:

 

1.  Core Funds from Operations (“Core FFO”) per share growth, measured over the
Performance Period and expressed as a compound annual growth rate, as compared
against the peer group.   A percentage of 66.7% of the Target Number of
Operating Metric Units may be earned based on comparing AvalonBay’s Core
FFO(2) growth as compared to the peer group(3):

 

--------------------------------------------------------------------------------

(2)  The determination of Core FFO and Core FFO per share growth rates for
AvalonBay and the Peer Group shall be approved  by the Compensation Committee
taking into account published Core FFO/share amounts and adjustments deemed
appropriate to derive comparable results between the Core FFO and Core FFO per
share growth of the Company and its peers, which may include adjustments deemed
appropriate in the event of special dividends and distributions to shareholders
as a result, for example, of portfolio sales.  Core FFO is calculated (before
such adjustments, if any) as presented in the Company’s earnings releases.

(3)  The peer group consists of the following companies, identified by their
stock symbols (the “Peer Group”), and may be adjusted as the Compensation
Committee of the Board of Directors reasonably deems necessary to take into
account unanticipated events, such as merger or acquisition or going private
activity by a constituent member:  AIV, CPT, EQR, ESS, MAA, and UDR.

 

5

--------------------------------------------------------------------------------


 

AVB Performance Period Core FFO/share
growth below (-) or above (+) the Peer Group
OFF/share growth

 

Percentage of 66.7% Earned

 

more than -300 basis points below

 

0

%

-300 basis points (threshold*)

 

50

%

0 basis points (target*)

 

100

%

+300 basis points (maximum*)

 

200

%

 

--------------------------------------------------------------------------------

*For results between threshold and target, or between target and maximum, the
percentage of 66.7% of the Target Number of Operating Metric Units earned shall
be based on interpolation.

 

2.  Net Debt (i.e., outstanding indebtedness less cash on the balance sheet)
divided by Core Earnings before Interest, Depreciation and Amortization
(EBITDA), measured at the end of each quarter during the Performance Period and
averaged, as compared against the simple average of the same calculation done
for the Peer Group companies over the performance period.   A percentage of
33.3% of the Target Number of Operating Metric Units may be earned based on
comparing AvalonBay’s Net Debt/EBITDA(4) during the performance period as
compared to the Peer Group:

 

AVB Performance Period Net Debt/Core EBITDA
more than or less than the Peer Group average

 

Percentage of 33.3% Earned

 

(AVB Net Debt/Core EBITDA calculation minus Peer Group calculation) is more than
1.5

 

0

%

 

 

 

 

(AVB Net Debt/Core EBITDA calculation minus Peer Group calculation) equals 1.5
(threshold*)

 

50

%

 

 

 

 

(AVB Net Debt/Core EBITDA calculation minus Peer Group calculation) equals 0
(target*)

 

100

%

 

 

 

 

(AVB Net Debt/Core EBITDA calculation minus Peer Group calculation) is -1.5
(negative 1.5) or less (i.e., a larger negative number) (maximum*)

 

200

%

 

--------------------------------------------------------------------------------

*For results between threshold and target, or between target and maximum, the
percentage of 33.3% of the Target Number of Operating Metric Units earned shall
be based on interpolation.

 

It is noted that each performance metric is independent of the others.  For
example, if the threshold is not achieved for the Core FFO metric but target
performance is achieved for the Net Debt/Core EBITDA metric, the number of units
earned would equal (33.3% x 100% x Target Number of Operating Metric Units).
Earned Units shall be rounded to the nearest whole value.

 

Settlement in Unrestricted AvalonBay Common Stock and Payment of Cash Equal to
Accrued Dividends Thereon:  Following the end of the Performance Period and the
effectiveness of the Compensation

 

--------------------------------------------------------------------------------

(4)  The determination of Net Debt/Core EBITDA for AvalonBay and the Peer Group
shall be approved by the Compensation Committee taking into account published
debt and Core EBITDA amounts and adjustments deemed appropriate to derive
comparable results between the Net Debt/Core EBITDA of the Company and its
peers.  Net Debt/Core EBITDA is calculated (before such adjustments, if any) as
presented in the Company’s earning releases.

 

6

--------------------------------------------------------------------------------


 

Committee’s final determination of (i) the Company’s performance for the
Performance Period and how it compared to the Operating Performance Metrics and
goals set forth in this award, and (ii) the number of Units earned by you on
account thereof, the earned portion of this Award (i.e., the earned Units) shall
be settled with the issuance to you of unrestricted shares of AvalonBay Common
Stock effective March 1 of the year following the end of the Performance Period
or, if not a business day, the next business day.  I.e., for a Performance
Period ending December 31, 2020, your shares of unrestricted stock will be
issued Monday, March 1, 2021.  On or about the time of the issuance of such
shares of unrestricted stock to you (but in no event later than March 15 of such
year), the Company will pay to you, as additional compensation and subject to
tax withholding, cash equal in amount to the dividends that would have been
payable on such number of shares during the Performance Period based on New York
Stock Exchange ex-dividend dates (and not dividend payment dates) that occurred
during the Performance Period, without any supplement thereto in the nature of
interest or compounding thereon.

 

Forfeiture of Units; Sale Event:  As provided in the Award Terms, no Units may
be earned if your employment terminates for any reason prior to the completion
of the first year of the Performance Period.  Thereafter, you may vest in a
portion of the award, to be earned and settled in unrestricted shares of
AvalonBay common stock and a cash payment equal in amount to the accrued
dividends thereon as described above, if your employment terminates due to
death, Disability, Retirement, or termination without cause at a time when you
meet the age and service requirements for Retirement eligibility.  The Award
terms describe special rules that apply in the event of a Sale Event.

 

[End of Text]

 

7

--------------------------------------------------------------------------------

 


 

[ Exhibit C – Award Terms Distributed with 2018-2020 Performance Award]

 

AWARD TERMS OF

PERFORMANCE-BASED RESTRICTED STOCK UNITS

 

GRANTED UNDER THE

AVALONBAY COMMUNITIES, INC.

SECOND AMENDED AND RESTATED 2009 EQUITY  INCENTIVE PLAN

 

(As most recently approved by the Board of Directors and its Compensation
Committee on or before the Date of Grant)

 

Introduction

 

You have been granted performance-based restricted stock units under the
AvalonBay Communities, Inc. Second Amended and Restated 2009 Equity Incentive
Plan (as the same has or may be amended, the “Plan”), subject to the following
Award Terms. This grant is also subject to the terms of (i) your Personal
Performance Award Agreement Exhibit(s) (“Personal Exhibit”), as further
explained herein, and (ii) the Plan, which is hereby incorporated by reference.
To the extent that an Award Term conflicts with the Plan, the Plan shall govern.

 

 

 

Type of Award

 

You are being awarded performance-based restricted stock units (the “Units”).
Units are bookkeeping entries only, and you shall have no rights as a
stockholder of the Company, and no dividend and voting rights, with respect to
the Units, nor shall a notional amount be reinvested in respect of “phantom
dividends” for the purpose of crediting your account with additional Units.

 

 

 

Certain Principal Terms

 

Your Personal Exhibit sets forth certain principal terms about the Units awarded
for the applicable Performance Period, such as the performance metrics which
will apply to determine the final number of Units earned. The terms included in
your Personal Exhibit include the following:

 

 

 

 

 

·                  Date of Grant

 

 

·                  Number of Target Units Awarded

 

 

·                  Performance Period

 

 

·                  Total Shareholder Return and/or Operating Performance Metrics

 

 

 

No Transfers

 

You may not sell, gift, or otherwise transfer or dispose of any of the Units.

 

 

 

Performance Metrics

 

If you remain an active employee of AvalonBay from the Date of Grant through the
last day of the Performance Period, then the number of Units you will earn at
the end of the Performance Period will be based upon the performance of (i) the
Company’s Total Shareholder Return, and/or (ii) the Company’s performance as
measured against certain metrics of operating performance, in each case over the
Performance Period and as described in your Personal Exhibit.

 

8

--------------------------------------------------------------------------------


 

 

 

The Company’s Total Shareholder Return represents the change in the value of an
investment in one share of AvalonBay common stock over the Performance Period,
expressed as a percentage, assuming the following:

 

 

 

 

 

Beginning Stock Price: average closing price of a share of AvalonBay common
stock over the 20 trading days immediately prior to the first day of the
Performance Period.

 

 

 

 

 

Ending Stock Price: average closing price of a share of AvalonBay common stock
over the last 20 trading days of the Performance Period.

 

 

 

 

 

Dividends reinvested in additional shares of AvalonBay common stock on the ex
dividend date for such dividend at the closing price of a share of AvalonBay
common stock.

 

 

 

 

 

If the Company’s Total Shareholder Return is measured on a relative basis
against an index, the Total Shareholder Return of the index will be measured by
using a 20 trading day average of the beginning and ending price or level of the
index.

 

 

 

 

 

The Compensation Committee of the Board of Directors (the “Compensation
Committee”), as promptly as practicable (but in no event later than 60 days)
following the conclusion of the Performance Period, shall determine (i) the
performance of the Company’s Total Shareholder Return over the Performance
Period as compared against the Performance Metrics established for the period
and/or the achievement of other operating metrics by the Company, and (ii)  the
actual number of Units that are earned by you, which shall be a percentage (from
zero to 200%) of the Target Units you are awarded at the beginning of the
Performance Period. You shall forfeit any portion of this Award that is not
earned upon the conclusion of the Performance Period (i.e., any Target Units you
are awarded that are in excess of the number of Units earned at the end of the
Performance Period, as determined by the Compensation Committee, shall be
forfeited).

 

 

 

Forfeiture for Termination of Employment During First Year of Measurement
Period; Vesting Provisions After First Year

 

In the event your employment terminates for any reason before the completion of
the first year of a Performance Period (i.e., for a Performance Period beginning
on January 1, 20xx, if your last day of employment is before December 31, 20xx),
whether with or without cause, or by reason of death or disability or your
voluntary departure or retirement, you shall forfeit all Units and none of the
Units shall be earned.

 

9

--------------------------------------------------------------------------------


 

 

 

In the event your employment terminates on or after the completion of the first
year of employment (i.e, on or after December 31, 20xx for a Performance Period
beginning on January 1, 20xx), then the following shall apply:

 

 

 

 

 

(A)       In the event your employment terminates on account of any of the
following (each, a “Qualifying Termination”):

 

 

 

 

 

·                  death,

 

 

·                  Disability (as defined in the Company’s standard form of
Restricted Stock Agreement as in effect on March 1 of the first year of the
Performance Period (the “Restricted Stock Agreement Form” or, if not defined
therein, as defined in the Plan),

 

 

·                  Retirement (as defined in the Restricted Stock Agreement
Form or, if not defined therein, as defined in the Plan), or

 

 

·                  termination without cause at a time when the age and service
requirements for Retirement are met,(5)

 

 

 

 

 

then you shall vest in a percentage of the Performance Award (carried out to the
nearest hundredth percentage point), such percentage (the “Percentage”) equaling
the number of days of employment served during the Performance Period divided by
the total number of days in the Performance Period. Thereafter, when the
Performance Period ends, you shall earn the Percentage of Units that otherwise
would have been earned by you had your employment continued through to the end
of the Performance Period, and all the shares issued to you at the completion of
the Performance Period on account of such pro rated number of earned Units shall
be fully vested (unrestricted). The Company may require, as a condition to your
retaining an interest in the Performance Award following a termination of
employment, that you sign and deliver, and do not revoke, a Separation Agreement
(as defined in the Restricted Stock Agreement Form or, if not defined therein,
as defined in the Plan) within 30 days of the termination of your employment.
For example, with respect to a Performance Award with 1000 target Units, if

 

 

 

 

 

(i)                                     your employment terminates in a
Qualifying Termination after the completion of one year of service during the
Performance Period and you sign a Separation Agreement as described above,

 

 

 

 

 

(ii)                                  you served for 45% of the Performance
Period, and

 

 

 

 

 

(iii)                               it is determined that 150% of target is
achieved for that award,

 

--------------------------------------------------------------------------------

(5)  Note:  In summary, and subject to the full definition of Retirement, the
age and service requirements for Retirement are:  employment with the Company
for at least 10 years, age is at least 50, and number of months of employment
plus age equals at least 70 years.  Additional requirements to qualify for
Retirement include at least six months notice given and signing of a non-compete
and non-solicitation agreement.

 

10

--------------------------------------------------------------------------------


 

 

 

then after the Performance Period is completed you would receive 675 fully
vested and unrestricted shares of Company common stock (1000 target Units x 150%
achievement x 45% vesting = 675),

 

 

 

 

 

To meet the age and service requirements of Retirement eligibility you must meet
the minimum age and the required months of service required for Retirement, and
your age plus number of months of service must sum to at least the required
number of years required for Retirement.

 

 

 

 

 

(B)       In the event your employment terminates on account of any reason other
than those listed in (A) immediately above (and thus including a termination
with cause, a termination without cause at a time when you do not meet the age
and service requirements for Retirement, or a resignation by you that is not by
reason of Retirement), then you shall forfeit all Units and none of the Units
shall be earned.

 

 

 

Leaves of Absence

 

In the event that you take a leave of absence during the Performance Period,
then, unless prohibited by law, the Company may adjust, in its sole discretion
and up to a full forfeiture, the percentage of Units that are earned hereunder
to equitably reflect (in the sole discretion of the Company) such absence.
Without limiting the foregoing, it is noted that such adjustment may be made, in
the sole discretion of the Company, by prorating the number of Units that would
otherwise be earned without a leave of absence by:

 

 

 

 

 

(i)                                     the portion of the year worked without a
leave of absence during the last year of the Performance Period (e.g., if nine
months are worked during the last year of the Performance Period, there may be a
25% downward adjustment in the percentage of Units that are earned (3 months
absence divided by 12 months in the last year of the performance period), or

 

 

 

 

 

(ii)                                  the portion of the Performance Period
worked without a leave of absence (e.g., if three months are missed due to a
leave of absence during a 36 month Performance Period there may be an 8.33%
downward adjustment in the percentage of Units that are earned (3 months absence
divided by 36 months in the Performance Period)).

 

 

 

Sale Event

 

If a Sale Event occurs during the Performance Period, then all outstanding
Performance Awards shall vest at their target value (i.e., target number of
units) and one unrestricted share of AvalonBay Common Stock shall be issued to
you as of the date of the Sale Event for each Unit so earned, and the Company
shall promptly pay to you, subject to tax withholding, an amount of cash equal
to the dividends that would have been payble on such number of shares during the
Performance Period up until the date of the Sale Event based on New York Stock
Exchange ex-dividend dates (and not dividend payment dates) that occurred during
the Performance Period, without any

 

11

--------------------------------------------------------------------------------


 

 

 

supplement thereto in the nature of interest or compounding thereon.

 

 

 

 

 

(It is noted that in the event that you acquired a vested interest in a
Performance Award on account of a Qualifying Termination, and thereafter a Sale
Event is completed, then only the percentage of the award that vested upon the
Qualifying Termination shall convert at target into shares of unrestricted
stock, and the cash payment related to dividend accrual shall be based on such
number).

 

 

 

Notices

 

Any notice to be given under the terms of this Award Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to you shall be addressed to you at your address as set forth in the
Company’s records. Either party may hereafter designate a different address for
notices to be given to it or him or her.

 

 

 

Titles

 

Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Plan or as the context otherwise reasonably indicates.

 

 

 

Amendment

 

This Award Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending this Award Agreement.

 

 

 

Governing Law

 

The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Award Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

 

 

Data Privacy Consent

 

In order to administer the Plan and this Award Agreement and to implement or
structure future equity grants, the Company, its subsidiaries and affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Award Agreement (the “Relevant Information”). By entering
into this Award Agreement, you (i) authorize the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waive any privacy rights you may have with respect to the Relevant
Information; (iii) authorize the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorize the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. You shall have access to, and the right to change, the Relevant
Information. Relevant Information will only be used in accordance with
applicable law.

 

 

 

Electronic Delivery

 

The Company may, in its sole discretion, decide to deliver any documents related
to

 

12

--------------------------------------------------------------------------------


 

 

 

current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.  By
electronically accepting the Award Agreement and participating in the Plan, you
agree to be bound by the terms and conditions in the Plan and this Award
Agreement.

 

 

 

Non-Solicitation

 

By accepting an award of Units, you agree that, for a period of at least 12
months following your termination of employment with the Company for any reason,
you will not, without the prior written consent of the Company, solicit or
attempt to solicit for employment with or on behalf of any other person, firm or
entity any employee of the Company or any of its affiliates or any other person
who was formerly employed by the Company or any of its affiliates within the
preceding six months, unless such person’s employment was terminated by the
Company or such affiliates.

 

 

 

Recoupment Policy

 

The Company’s Board of Directors has adopted a Policy for Recoupment of
Incentive Compensation (the “Recoupment Policy”), which may be amended from time
to time and is available on the Company’s website at www.AvalonBay.com/investors
under “Corporate Governance Documents”. By accepting an award of Units, you
agree that you have had an opportunity to review the Recoupment Policy and
further agree to be bound by the terms of the Recoupment Policy, including
without limitation all provisions relating to the recoupment of Incentive
Compensation as defined in the Recoupment Policy.

 

 

 

Tax Withholding

 

The Company’s obligation (i) to issue or deliver to you any certificate or
certificates for unrestricted shares of AvalonBay Common Stock (“Stock”) in
settlement of earned Units or (ii) to pay to you any dividends or make any
distributions with respect to the shares of Stock issued in settlement of earned
Units, is in each case expressly conditioned on the Company’s satisfaction of
its obligation, if any, to withhold taxes. You shall, not later than the date as
of which the receipt of shares of Stock in settlement of earned Units becomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any Federal,
state, and local taxes required by law to be withheld on account of such taxable
event. The Company shall satisfy any required minimum tax withholding obligation
(or such greater tax withholding as the Administrator may approve) by
withholding, from shares of Stock to be issued or released by the transfer agent
in connection with the settlement of Units, a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due (with
the resulting number being rounded up to the nearest whole share of Stock). In
addition, by acceptance of this Award, you agrees that for all outstanding
Awards not yet vested under the Plan, the Company shall satisfy any required
minimum tax withholding obligation (or such greater tax withholding as the
Administrator may approve) by withholding from shares of Stock to be issued
under such awards a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum tax withholding amount due (with the
resulting number being rounded up to the nearest whole share of Stock).

 

13

--------------------------------------------------------------------------------


 

Counterparts

 

This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

14

--------------------------------------------------------------------------------